PER CURIAM.
We affirm the trial court’s denial of Appellant’s motion for sanctions for spoliation of evidence. Nothing in the record supports a conclusion that the trial court abused its discretion in denying the motion. See Mercer v. Raine, 443 So.2d 944 (Fla.1983). Moreover, here, there was only one lost MRI film. We cannot conclude that this is one of “those extremely rare instances that the evidence establishes an intentional interference with a party’s access to critical medical records .... ” Public Health Trust of Dade County v. Valcin, 507 So.2d 596, 599 (Fla.1987). Hence, there was no abuse of discretion in failing to give the requested Valcin instruction.
Appellant’s remaining points lack merit.
Affirmed.